Citation Nr: 0208811	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1968 to September 
1969, including service in Vietnam.  

The procedural history of this case is rather lengthy and 
complex and has been in large measure dealt with in a January 
1997 Board remand, February 1997 Board decision and April 
2001 Board decision and remand.  

In April 2001 the Board found that the appellant had 
submitted new and material evidence that was sufficient to 
reopen his claim.  Upon reopening of the claim, the Board 
remanded the case for further development of the evidence.  
After undertaking additional development, the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (the 
RO) continued its previous denials of service connection for 
PTSD.  The appellant's VA claims folder was thereupon 
returned to the Board. 
  
Other issues 

In a November 2001 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for a 
number of claimed disabilities, as well as a claim for an 
increased disability rating for service-connected acne 
vulgaris.  To the 
Board's knowledge, the appellant has not expressed 
disagreement with any of those rating actions.  The Board, 
accordingly, is without jurisdiction to consider those claims 
and they will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. 
§ 7105, the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process].



FINDING OF FACT

The appellant has been diagnosed with PTSD, which has been 
related to his experiences in service by examining and 
treating physicians.  


CONCLUSION OF LAW

The appellant's PTSD was incurred during his active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he incurred PTSD as a result of 
his military experiences in Vietnam, and that a grant of 
service connection for PTSD is therefore warranted.

Initial matter - the VCAA 

Recently enacted legislation has expanded the duty of VA to 
notify veterans and their representatives of the information 
and evidence necessary to substantiate a claim, and has 
enhanced VA's duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)].  

Having reviewed the evidence of record, the Board is of the 
opinion that this matter is ready for appellate review.  As 
noted in the Introduction, this case has been remanded by the 
Board on two occasions in the past.  Extensive medical and 
military records are associated with the appellant's VA 
claims folder.  The Board is aware of no relevant evidence 
which has not been obtained, and the appellant has pointed to 
none.  The appellant and his attorney have been given ample 
opportunity to present evidence and argument in support of 
his claim. 

For the sake of clarity, the Board will refer to cite the 
applicable law, provide a brief review of the facts, and 
proceed to its analysis. 


The Applicable Law

Service Connection - in general 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2001).  

Combat Status

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. 3.304(d) (2001).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Standard of Review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
1991); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Factual Background

The pertinent facts of record were reviewed in depth in the 
Board's remand of April 2001 and will not be repeated to any 
great extent in this decision.  The record reflects that the 
appellant has been diagnosed to have PTSD by competent 
physicians, and that these diagnoses have been linked on 
several occasions to the appellant's military service in 
Vietnam.  The sticking point in the past, as alluded to in 
various RO and Board decisions and in the June 2000 joint 
motion for remand, was verification of the appellant's 
claimed stressors.

The appellant's military personnel record reflects service in 
Vietnam from October 1968 to September 1969.  According to 
his record of assignments, he was an assistant messenger from 
October 1968 to January 1969 with Headquarters and 
Headquarters Company, 972d Signal Battalion; and a 
communications center specialist from January 1969 to 
September 1969 with Company D, 41st/39th Signal Battalion.  
For a short period within September 1969, the appellant was 
assigned to the 107th Signal Company.

Throughout the pendency of this matter, the appellant has 
reported that while in Vietnam, his installation was subject 
to rocket and mortar attacks.  In February 2001, the 
appellant submitted a copy of an extract of the Duty 
Officer's Log for Headquarters, 53d General Support Group, 
located at Vung Tau, Vietnam for the evening of February 26, 
1969 - during the period of the appellant's assignment. The 
entry reflects that the duty officer recorded the receipt of 
a message indicating that "Baria was mortared." The appellant 
also submitted a copy of a communications plan outline for 
the installation known as Baria, dated in October 1967, 
indicating that the appellant's unit (Company D, 41st/39th 
Signal Battalion) had provided direct support maintenance of 
signal equipment at Baria, and it was then announced the 
unit's support would continue.


Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  
 
It is clear that elements (1) and (2) above have been met:  
the appellant has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the appellant's submitted Duty Officer's Log dated 
in February 1969 suggests that the appellant could have been 
present during a mortar attack on his installation at the 
time reported.  Given this matter of record, the mere fact 
that he was in a unit that was stationed at that base 
"strongly suggests" that he was exposed to the explosions.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Element (3) of 
38 C.F.R. § 3.304(f) has therefore also arguably been 
satisfied.

In so concluding, the Board has relied on the recently 
decided Pentecost case, which has a fact pattern which is 
similar to the case at hand.  In reversing a Board decision 
which denied a veteran's claim of entitlement to service 
connection for PTSD, the Court stated:  

" . . .we conclude that the Board erroneously insisted 
that there be corroboration of the veteran's personal 
participation. In Suozzi, 
the Court rejected such a narrow definition for 
corroboration and 
instructed that "[t]he Secretary, in insisting that 
there be corroboration of every detail including the 
appellant's personal participation . . . , defines 
'corroboration' far too narrowly."
 
The Board believes that in these circumstances, the evidence 
establishes that the appellant has PTSD which is related to 
his service in Vietnam. The claim is therefore granted.  
  

ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

